DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/569,758, was filed on Sept. 13, 2019, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Dec. 28, 2020.
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.
In the most recent amendment, all of claims 1-20 have been amended.
All pending claims have been examined on the merits.  

Allowable Subject Matter
Claims 5, 6, 12, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0331938 A1 to Owens et al. (“Owens”, Filed Oct. 31, 2019, Published Oct. 31, 2019) in view of US 2016/0253651 A1 in view of Park et al. (“Park”, Eff. Filed on Feb. 27, 2015, Published Sep. 1, 2016).
In regards to claim 1, Owens discloses: 
1.    A computer-implemented method for smart lens-based transactions using eye contact, the method comprising:

identifying, by a tracker component, a focus angle of a user wearing a smart lens, wherein the focus angle is a predefined angle from a gaze point of the user;

(See Owens, para. [0025]: “A sensor (for instance, embedded within the contact lens or external to the contact lens) can provide feedback to the power source. Based on this feedback, the magnetic fields produced by the conductive coils of the power source can be adjusted so that the resulting magnetic field at the contact lens is pointed in a different direction. For instance, a power sensor can provide an indication of an amount of power produced by the contact lens to the power source, which in turn can adjust the magnitude of current provided to one or more of the conductive coils of the power source. Another type of feedback identifies an orientation of the contact lens, and the power source can vary the magnetic fields produced by the conductive coils based on this orientation.”)

(See Owens, para. [0052]: “FIGS. 5A-5C show various orientations of an eye wearing an electronic contact lens in the presence of a magnetic field as the eye moves within the eye socket. In the example of FIG. 5A, an eye is looking upwards, and the angle between the direction of the TVMF [right arrow over (H)].sub.A produced by a necklace 110 and the vector [circumflex over (n)].sub.A orthogonal to the plane defined by a reciprocal coil of a contact lens is .theta..sub.A. In the example of FIG. 5B, an eye is looking forwards, and the angle between the direction of the TVMF [right arrow over (H)].sub.B produced by a necklace 110 and the vector 11B orthogonal to the plane defined by a reciprocal coil of a contact lens is .theta..sub.B. Finally, in the example of FIG. 5C, an eye is looking forwards, and the angle between the direction of the TVMF [right arrow over (H)].sub.C produced by a necklace 110 and the vector [circumflex over (n)].sub.C orthogonal to the plane defined by a reciprocal coil of a contact lens is .theta..sub.C. In the examples of FIGS. 5A-5C, the angle .theta..sub.A is smaller than the angle.theta..sub.B, which in turn is smaller than the angle .theta..sub.C; as a result, the coupling illustrated in FIG. 5A is stronger than the coupling illustrated in FIG. 5B, which in turn is stronger than the coupling illustrated in FIG. 5C.”)

The Examiner interprets that the signal strength identified by the “sensor … external to the contact lens” in Owens’s para. [0025] can be used to determine the claimed “focus angle”, based on the magnetic “coupling” discussed in Owens’s para. [0052]. 

determining, by the smart lens, a smart lens-based transaction is occurring based on the focus angle including a second user or a point of sale sensor for a predetermined amount of time;

(See Owens, para. [0025]: “A sensor (for instance, embedded within the contact lens or external to the contact lens) can provide feedback to the power source. Based on this feedback, the magnetic fields produced by the conductive coils of the power source can be adjusted so that the resulting magnetic field at the contact lens is pointed in a different direction. For instance, a power sensor can provide an indication of an amount of power produced by the contact lens to the power source, which in turn can adjust the magnitude of current provided to one or more of the conductive coils of the power source. Another type of feedback identifies an orientation of the contact lens, and the power source can vary the magnetic fields produced by the conductive coils based on this orientation.”)

(See Owens, para. [0074]: “The contact lens 120 can provide feedback, such as power feedback or eye orientation feedback, to the controller 700 periodically (for instance, every second or less, every 5 seconds, every 10 seconds, every minute, etc.).”)

verifying, by a gaze point tracker, the focus angle overlaps with a transacting focus angle of the second user or the point of sale sensor;

(See Owens, para. [0025]: “A sensor (for instance, embedded within the contact lens or external to the contact lens) can provide feedback to the power source. Based on this feedback, the magnetic fields produced by the conductive coils of the power source can be adjusted so that the resulting magnetic field at the contact lens is pointed in a different direction. For instance, a power sensor can provide an indication of an amount of power produced by the contact lens to the power source, which in turn can adjust the magnitude of current provided to one or more of the conductive coils of the power source. Another type of feedback identifies an orientation of the contact lens, and the power source can vary the magnetic fields produced by the conductive coils based on this orientation.”)

displaying, by an augmented reality component on the smart lens, an augmented reality prompt to the user [[on]] through the smart lens, 

(See Owen, para. [0044]: “The femtoprojectors 310 in FIG. 3C are also shown as different sizes. The entire display, made up of all the femtoprojectors 310, may be a variable resolution display that generates the resolution that each region of the eye can actually see, vastly reducing the total number of individual “display pixels” required compared to displays of equal resolution and field of view that are not eye-mounted. For example, a 400,000 pixel eye-mounted display using variable resolution can provide the same visual experience as a fixed external display containing tens of millions of discrete pixels.”)


… executing, by a magnetic coil, the smart lens-based transaction based on the verified overlapping focus angles and the user confirmation, wherein the magnetic coil generates an appropriate magnetic field … to execute the smart lens-based transaction, wherein the magnetic coil is aligned with the focus direction of the user.

According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 

The Examiner interprets that the execution of the transaction based on the verified focus angles in an intended use of the apparatus disclosed in Owens’s para. [0025] and [0052].

However, even with Owens’s disclosure in para. [0025] and [0052], under a conservative interpretation of Owens it could be argued that Owens does not explicitly teach the italicized portions below, which are disclosed by Park:
wherein the magnetic coil generates an appropriate magnetic field with magnetic secure transmission (MST) technology

(See Park, Fig. 9 and para. [0018]: “FIG. 9 is a block diagram of a magnetic secure transmission (MST) module according to an embodiment of the present disclosure;”)

(See also Park, para. [0107]: “MST may generate a pulse according to transmission data using an electromagnetic signal and the pulse may generate a magnetic field signal. The electronic device 101 may transmit the magnetic field signal to a POS device, and the POS device may detect the magnetic field signal using an MST reader and convert the detected magnetic field signal to an electrical signal to restore the data.”)

authenticating, by the smart lens, the user through biometric security measures on the smart lens;

(See Park, para. [0119]: “The security module 236 is a module including storage space having a higher security level than that of the memory 230 and may be a circuit that guarantees safe data storage and a protected execution environment. For example, an electronic device may encrypt data (e.g., biometric information, personal information, or card information) which requires a high security level, and may store, in the security module 236, a key that is used for encryption.”)

wherein the augmented reality prompt on the smart lens prompts the user to select a stored payment method and confirm an amount or file associated with the smart lens-based computing event; and 

(See Park, para. [1395]: “An embodiment of the present disclosure may provide, through a display, a virtual reality (VR)/augmented reality (AR) user interface.”)

(See Park, para. [2086]: “According to an embodiment of the present disclosure, the electronic device 5800 may include the display unit 5830 and the controller 5860 that is functionally connected to the display unit 5830. The controller 5860 may be configured to: display images of the electronic cards, usage information, and a payment module on the screen; detect the selection of the payment module; and execute the payment with the electronic card.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the “electronic contact lens system”, as taught by Owens, the functionality of the “magnetic secure transmission (MST)”, as further taught by Park, because Park discloses in para. [0089]: “An electronic device according to various embodiments of the present disclosure may include at least one of, for example, … a wearable device. According to various embodiments, a wearable device may include at least one of an accessory type (e.g., a watch, a ring, a bracelet, an anklet, a necklace, glasses, a contact lens, or a head-mounted device (HMD))”.
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, Park discloses: 
2.    The method of claim 1 further comprising:

receiving a user command to initiate the smart lens-based transaction either from a sending party or a receiving party.

(See Park, para. [1622]: “When a payment transaction initiated by a user or POS device starts, electronic device B may determine whether the user has continuously worn the electronic device. When the wearing state has been maintained after the processing of the user authentication, the payment transaction may be processed. Otherwise, if electronic device B has not been worn by or attached to the user, the payment transaction is not allowed. Electronic device B may be configured such that, even without a request for the payment transaction, when electronic device B has been separated from the user, the user authentication may be performed again or the payment transaction may be disabled.”)

In regards to claim 3, Park discloses: 
3.    The method of claim 1 further comprising:

performing the smart lens-based transaction with a remote user through a video call, wherein performing the smart lens-based transaction with the remote user comprises:

initiating the smart lens-based transaction with the remote user, wherein at least one user is wearing a smart lens and makes eye contact with a video screen for a predetermined amount of time.

(See Purves, para. [0137]: “According to an embodiment of the present disclosure, if the electronic device (for example, the electronic device 101 of FIG. 1) has a telephone call function, the middleware 330 may further include a telephony manager for managing a voice call function or a video call function of the electronic device.”)

In regards to claim 4, Park discloses: 
4.    The method of claim 3 further comprising:
identifying the at least one user wearing the smart lens eye focus and eye direction on the video screen;

(See Park, para. [1483]: “According to an embodiment of the present disclosure, the biometric information module may acquire biometric information of a user. The biometric information may include, for example, information of, a fingerprint, an iris, a face image, voice, cardiac impulse, or blood pressure. The wearable device may acquire biometric information of a user through a sensor module. For example, the electronic device may acquire fingerprint information of a user through a fingerprint sensor. Otherwise, the wearable device may acquire iris information of a user through a camera module. The biometric information module may display a UI for acquiring biometric information of a user through the display.”)

identifying of the remote user on 

(See Park, para. [1016]: “FIG. P04-011 illustrates a payment application screen may correspond to a state after logging in using “abcde” account of Samsung account. Selection of a “set my card” portion on the bottom right side using a method such as touch, hovering, or the like through a finger or a pen will lead to a screen display for card registration and setting. The selecting method includes all of the following methods: selection by a tap, a double tap, a touch & hold, a flick, hovering, and eye tracking, a voice recognition-based method, etc.; the expression “selecting of touching a part of a token server or a display device” used in the above document may replace all the expressions given above.”)

In regards to claim 7, Park discloses: 
7.    The method of claim 1 further comprising:

authenticating the at least one user and the remote user associated with the smart lens-based transaction, using a respective smart lens of the at least one user and the remote user respectively.

(See Park, para. [1483]: “According to an embodiment of the present disclosure, the biometric information module may acquire biometric information of a user. The biometric information may include, for example, information of, a fingerprint, an iris, a face image, voice, cardiac impulse, or blood pressure. The wearable device may acquire biometric information of a user through a sensor module. For example, the electronic device may acquire fingerprint information of a user through a fingerprint sensor. Otherwise, the wearable device may acquire iris information of a user through a camera module. The biometric information module may display a UI for acquiring biometric information of a user through the display.”)

(See Park, para. [1484]: “According to an embodiment of the present disclosure, when a user tries payment using card information registered in a wearable device, the biometric information module may perform an authentication in order to acquire security data (e.g., token) from a security memory (e.g., security module or memory accessible in TEE) functionally connected to the wearable device. The wearable device may acquire biometric information (e.g., fingerprint or iris) of the user through the biometric information module for user authentication. The acquired biometric information may be transferred to the biometric information management module 1843 of the payment manager 1840. The security memory may be a memory including data stored by encryption key.”)


In regards to claim 8, it is rejected on the same grounds as claim 1. 
In regards to claim 9, it is rejected on the same grounds as claim 2. 
In regards to claim 10, it is rejected on the same grounds as claim 3. 
In regards to claim 11, it is rejected on the same grounds as claim 4. 
In regards to claim 14, it is rejected on the same grounds as claim 7. 
In regards to claim 15, it is rejected on the same grounds as claims 1 and 8. 
In regards to claim 16, it is rejected on the same grounds as claims 2 and 9. 
In regards to claim 17, it is rejected on the same grounds as claims 3 & 4, and 10 & 11. 
In regards to claim 20, it is rejected on the same grounds as claims 7 and 14. 

Response to Amendments
Re: Claim Objections
The objections to claims 14 and 16 have been withdrawn, in response to the Applicant’s amendments to the claims to depend from claims 8 and 15 respectively.

Re: Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 5-6, 12-13, and 18-19, in response to Applicant’s amendments to claims 5, 12, and 18. 

Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection of claims 8-14 on the basis of “transitory computer readable medium” is withdrawn, in response to the amendment to claim 8 to recite “wherein the computer readable storage medium is not a transitory signal per se”.
The 35 U.S.C. 101 rejection of claims 1-20 on the basis of non-statutory subject matter is withdrawn, in response to the Applicant’s amendments to independent claims 1, 8, and 15 to recite the following (in claim 1) or equivalent (in claims 8 and 15):
executing, by a magnetic coil, the smart lens-based transaction based on the verified overlapping focus angles and the user confirmation, wherein the magnetic coil generates an appropriate magnetic field with magnetic secure transmission (MST) technology to execute the smart lens-based transaction, wherein the magnetic coil is aligned with the focus direction of the user.

In regards to Step 2B of the Alice/Mayo analysis, the Examiner interprets that these newly added features in independent claims 1, 8, and 15 do recite additional elements that are sufficient to 
The newly added features “wherein the magnetic coil generates an appropriate magnetic field with magnetic secure transmission (MST) technology to execute the smart lens-based transaction” and “wherein the magnetic coil is aligned with the focus direction of the user” are technological in nature and are directed to physical components.

Re: Claim Rejections - 35 USC § 103
The new 35 U.S.C. 103 rejections have been necessitated by the amendments to the claims.
The features of claims 5, 6, 12, 13, 18, and 19 are not disclosed by the prior art cited in the current or previous 35 U.S.C. 103 rejections.  Therefore, the 35 U.S.C. 103 rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:    US 20160262608 A1 to Kreuger.  See paragraphs [0321] and [0328]:
[0321] The eye tracking system can be used with or without a light source. Therefore, another embodiment of eye gaze tracking can be provided with magnetized contact lenses tracked by magnetic sensors mounted on the user's eyewear and/or reflectors or markers on the contact lenses tracked by video-based sensors, also mounted on the user's eyewear. Tracking information of contact lenses from magnetic sensors and video-based sensors may be used to improve eye tracking and/or combined with other sensor data to improve accuracy of eye tracking. Contact lenses may be tracked by one or more mounted head worn cameras and/or magnetic sensors in order to resolve tracking information, such as position of the objects, the distance between the objects and a camera, and the like. Furthermore, reflective contact lenses improve blink detection while eye gaze tracking is otherwise unimpeded by magnetized contact lenses. Additionally, contact lenses may be adapted for viewing 3D (3-dimensional) information. Alternatively, another method could be to place four evenly spaced sensors on the inside of the contact lens, so they cover every angle of the eye movement. The sensors could even be embedded in the lens itself. 

	[0328] Accordingly, in various embodiments, a combination of marker-based and marker-less eye tracking techniques using contact lenses provide interacting with or controlling objects or menus of a video game, a projected visual user interface, an augmented virtual reality user interface, or the like.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
March 9, 2021